per curiam:
En esta ocasión nos vemos forzados a sepa-rar de la profesión a un abogado que fue condenado por el delito de oferta de soborno en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico. Por enten-der que el Ledo. Miguel A. Arroyo Arroyo cometió un delito que implica depravación moral y falta de honradez, se le suspende indefinidamente del ejercicio de la profesión.
I
El licenciado Arroyo Arroyo fue admitido al ejercicio de la abogacía el 20 de abril de 1979 y prestó juramento como notario el 30 de mayo del mismo año.
*84En agosto de 2009, el licenciado Arroyo Arroyo fue sen-tenciado a un año de probatoria por el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico en el caso United States v. Arroyo Arroyo, 07 CR 00318-46(PG). Esto, pues el 3 de abril del mismo año, el abogado de epí-grafe se había declarado culpable de cometer el delito de oferta de soborno (bribery of public officials and witnesses), dispuesto en el Capítulo 11 de 18 U.S.C.A. sec. 201(b)(3). Dicho delito dispone:
(b) Whoever—
directly or indirectly, corruptly gives, offers, or promises anything of value to any person, or offers or promises such person to give anything of value to any other person or entity, with intent to influence the testimony under oath or affirmation of such first-mentioned person as a witness upon a trial, hearing, or other proceeding, before any court, any committee of either House or both Houses of Congress, or any agency, commission, or officer authorized by the laws of the United States to hear evidence or take testimony, or with intent to influence such person to absent himself therefrom [.] Id.
El 6 de mayo de 2011, enterado este Tribunal de la re-ferida condena, por conducto de la Secretaria del Tribunal de Distrito federal, concedimos al licenciado Arroyo Arroyo un término de diez días para que mostrara causa por la cual no se le debía suspender inmediatamente del ejercicio de la abogacía, en virtud de lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735).
El 18 de mayo de 2011 comparecieron los licenciados Manuel E. Moraza Choisne y Carmen I. Navas, procurado-res del abogado del Colegio de Abogados de Puerto Rico, en representación del licenciado Arroyo Arroyo. En su compa-recencia nos informaron que el abogado sufrió una opera-ción que le mantuvo hospitalizado durante cinco meses, sufriendo serias complicaciones, y que hoy se encuentra convaleciendo con una condición de salud precaria. En *85vista de su situación, solicitaron que se aplazara el término para que el abogado contestara nuestra Resolución del 6 de mayo del presente año.
Actualmente, también existe una querella pendiente contra el licenciado Arroyo Arroyo, CP-2010-15. En ella se le imputa que, siendo abogado de la parte demandada en un pleito de ejecución de hipoteca, éste autorizó una escri-tura de venta simulada de la propiedad objeto del litigio a los padres de la demandada. Posteriormente, según se alega en la querella, el abogado autorizó la toma de una declaración jurada mediante la cual se vendía el mismo bien inmueble a un tercero. En respuesta a la querella, el 22 de noviembre de 2010 el licenciado Arroyo Arroyo com-pareció por conducto de su representación legal y esbozó su versión de los hechos. Allí enfatizó que lleva más de treinta años en la profesión y tiene un historial limpio y de honra-dez, que no tiene quejas anteriores y que goza de excelente reputación.
II
Como es sabido, un abogado que fuere culpable de engaño, conducta inmoral, delito grave o delito menos grave, en conexión con el ejercicio de su profesión, podrá ser suspendido de la profesión. 4 L.P.R.A. see. 735. En el pasado hemos expresado que cuando de una sentencia federal surge que un abogado ha admitido unos hechos que implican depravación moral y falta de honradez, corresponde su separación inmediata de la profesión legal. In re Andújar Figueroa, 156 D.P.R. 873 (2002); In re Rivera Medina, 127 D.P.R. 600 (1990); In re Torres López, 119 D.P.R. 55 (1987). Depravación moral consiste en hacer algo contrario a la justicia, a la honradez, a los buenos principios o a la moral. In re Colón Muñoz, 149 D.P.R. 627 (1999); In re Boscio Monitor, 116 D.P.R. 692 (1985).
*86III
Por los fundamentos que anteceden, habiéndose reci-bido una copia certificada de la sentencia condenatoria dic-tada por el Tribunal de Distrito de Estados Unidos, estima-mos que el delito cometido por el abogado de epígrafe conlleva depravación moral y falta de honradez ante la función judicial. Por lo tanto, luego de un examen del ex-pediente de este abogado, se decreta la separación inme-diata e indefinida del Ledo. Miguel A. Arroyo Arroyo del ejercicio de la abogacía.
El licenciado Arroyo Arroyo notificará a sus clientes que por motivo de la suspensión no puede continuar con su representación legal, y devolverá a éstos los expedientes de cualquier caso pendiente y los honorarios recibidos por tra-bajos no realizados. De igual manera, deberá informar de su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Además, se ordena al Alguacil General de este Tribunal que se incaute de la obra notarial del licenciado Arroyo Arroyo. Por otra parte, se ordena la paralización del procedimiento disciplinario contra el abogado de epígrafe, CP-2010-15.

Se dictará sentencia de conformidad.